Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 1 of 25




                       Exhibit I




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 2 of 25



                                                                  Page 1

1      ** HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER **
2
3                      UNITED STATES DISTRICT COURT
4               FOR THE NORTHERN DISTRICT OF CALIFORNIA
5                              OAKLAND DIVISION
6
7      ________________________________
                                                  )
8                                                 )
       IN RE APPLE iPHONE TRUST                   )Civil Action No.
9      LITIGATION                                 )4:11-cv-06715YGR
                                                  )
10                                                )
11
12
13                     ZOOM VIDEOTAPED DEPOSITION OF
14                        MATTHEW FISCHER, VOLUME I
15                          Hillsboro, California
16                        Friday, December 18, 2020
17
18
19
20
21
22
23
       Reported by:
24     LORI M. BARKLEY, CSR No. 6426
25     PAGES 1 - 215

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 3 of 25



                                                                  Page 2

1                      UNITED STATES DISTRICT COURT
2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                              OAKLAND DIVISION
4
5
       ________________________________
6                                                 )
                                                  )
7      IN RE APPLE iPHONE TRUST                   )Civil Action No.
       LITIGATION                                 )4:11-cv-06715YGR
8                                                 )
                                                  )
9
10
11                 Zoom Videotaped deposition of MATTHEW
12     FISCHER, Volume I, taken on behalf Plaintiff, at
13     Hillsboro, California, beginning at 8:40 a.m., and
14     ending at 3:11 p.m., on Thursday, December 18, 2020,
15     before LORI M. BARKLEY, Certified Shorthand Reporter
16     No. 6426.
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 4 of 25



                                                                  Page 3

1      APPEARANCES:
2
3      For Plaintiff Epic Games, Inc.:
4           CRAVATH SWAINE & MOORE
5           BY:     KATHERINE B. FORREST
6           BY:     BRIAN MAIDA
7           BY:     LAUREN KLOSS
8           Attorneys at Law
9           825 Eighth Avenue, Suite 4043B
10          New York, New York 10019
11          kforrest@cravath.com
12          bmaida@cravath.com
13          lkloss@cravath.com
14
15     For Apple and the Witness:
16          GIBSON DUNN & CRUTCHER LLP
17          BY:     CYNTHIA RICHMAN
18          BY:     DANA LI
19          Attorney at Law
20          1881 Page Mill Road
21          Palo Alto, California 94304
22          DLi2@gibsondunn.com
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 5 of 25



                                                                  Page 4

1      APPEARANCES (CONTINUED):
2
3      For Consumer Class Plaintiffs
4          WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
5          BY:     JENNY Y. DUPONT
6          BY:     KATE MCGUIRE
7          BY:     MARK RIFKIN
8          Attorneys at Law
9          270 Madison Avenue, 10th Floor
10         New York, New York 10016
11         (212) 545-4600
12         dupont@whafh.com
13         kmcguire@whafh.com
14         rifkin@whafh.com
15
16     For Developer Plaintiffs in the Cameron Matter:
17         HAGENS BERMAN SOBOL SHAPIRO LLP
18         BY:     ROB LOPEZ
19         Attorney at Law
20         1301 Second Avenue, Suite 2000
21         Seattle, Washington 98101-1214
22         (206) 623-7292
23         robl@hbsslaw.com
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 6 of 25



                                                                  Page 5

1      APPEARANCES (CONTINUED):
2
3      For Apple Inc.:
4           BY:     SCOTT B. MURRAY
5           Attorney at Law
6           1 Infinite Loop
7           Cupertino, California 95014
8           (408) 783-8369
9           scott_murray@apple.com
10
11     For Developer Plaintiffs:
12          SAVERI & SAVERI
13          BY:     TRAVIS L. MANFREDI
14          Attorneys at Law
15          706 Sansome Street
16          San Francisco, California 94111-1731
17          travis.l.manfredi@gmail.com
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
  Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 7 of 25



                                                            Page 45




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 8 of 25



                                                                Page 182




4           Q.     Let's turn to what's been marked as Exhibit
5      number 64.
6                  Exhibit 64 is from an individual called
7      Carson Oliver, cc'ing Matt Fischer, subject Hulu,
8      dated October 18th, 2018, bearing the Bates number at
9      the bottom 00228734 through 35.
10                 (Exhibit 64 was marked for identification and
11          is attached hereto.)
12     BY MS. FORREST:
13          Q.     Tell me when you've had an opportunity to
14     review that.
15          A.     Okay.    I just looked at the e-mail.
16          Q.     All right.     Do you recognize what's been
17     marked as Exhibit number 64?
18          A.     I don't -- I don't recall the e-mail.
19          Q.     Do you see that you are CC'd at the top --
20     on the top e-mail that's dated October 18th, 2018, at
21     12:40 a.m.?
22          A.     Yes, I see that.
23          Q.     And do you see that you are addressee of the
24     e-mail below that dated October 17th, 2018 at
25     p.m. PDP --

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 9 of 25



                                                                Page 183

1           A.     Sorry could you say that again?
2           Q.     Actually it's the second e-mail down, it's
3      from Cindy Lin to you, dated October 17th, 2018 at
4      2:59.
5                  Do you see that you're at addressee of that
6      particular e-mail?
7           A.     Yes.    It looks like I was one of a multiple
8      addressees for that e-mail.
9           Q.     All right.      Do you have any doubt that you
10     received this entire chain that's been marked as
11     Exhibit number 64 on or about October 18th, 2018?
12          A.     Sorry, could you repeat that question?
13          Q.     Do you have any doubt that you received the
14     entire chain of e-mail that has been marked as
15     Exhibit number 64?
16          A.     No, I do not.
17          Q.     In the e-mail dated October 17th, 2018 at
18     2:44 p.m. -- so it's towards the bottom of the first
19     page of Exhibit 64 it says (as read):




25          A.     Yes, I do.

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 10 of 25



                                                          Page 184




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 11 of 25



                                                          Page 185




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 12 of 25



                                                          Page 186




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 13 of 25



                                                          Page 187




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 14 of 25



                                                          Page 188




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 15 of 25



                                                          Page 201




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 16 of 25
      Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 17 of 25

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 216

1      ** HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER **
2
3                      UNITED STATES DISTRICT COURT
4               FOR THE NORTHERN DISTRICT OF CALIFORNIA
5                              OAKLAND DIVISION
6
7      ________________________________
                                                 )
8                                                )
       IN RE APPLE iPHONE TRUST                  )Civil Action No.
9      LITIGATION                                )4:11-cv-06715YGR
                                                 )
10                                               )
11
12
13                     ZOOM VIDEOTAPED DEPOSITION OF
14                      MATTHEW FISCHER, VOLUME II
15                          Hillsboro, California
16                       Thursday, January 7, 2021
17
18
19
20
21
22
23
       Reported by:
24     LORI M. BARKLEY, CSR No. 6426
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 18 of 25

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 217

1                      UNITED STATES DISTRICT COURT
2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                              OAKLAND DIVISION
4
5
       ________________________________
6                                                )
                                                 )
7      IN RE APPLE iPHONE TRUST                  )Civil Action No.
       LITIGATION                                )4:11-cv-06715YGR
8                                                )
                                                 )
9
10
11                 Zoom Videotaped deposition of MATTHEW
12     FISCHER, Volume II, taken on behalf Plaintiff, at
13     Hillsboro, California, beginning at 8:38 a.m., and
14     ending at 2:42 p.m., on Thursday, January 7, 2021,
15     before LORI M. BARKLEY, Certified Shorthand Reporter
16     No. 6426.
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 19 of 25

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 218

1      APPEARANCES:
2
3      For Plaintiff Epic Games, Inc.:
4          CRAVATH SWAINE & MOORE
5          BY:     JOHN I. KARIN
6          BY:     LAUREN KLOSS
7          Attorneys at Law
8          825 Eighth Avenue, Suite 4043B
9          New York, New York 10019
10         jkarin@cravath.com
11         lkloss@cravath.com
12
13     For Apple and the Witness:
14         GIBSON DUNN & CRUTCHER LLP
15         BY:     CYNTHIA RICHMAN
16         BY:     DANA LI
17         Attorneys at Law
18         1881 Page Mill Road
19         Palo Alto, California 94304
20         crichman@gibsondunn.com
21         dli2@gibsondunn.com
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 20 of 25

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 219

1      APPEARANCES (CONTINUED):
2
3      For Consumer Class Plaintiffs
4          WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
5          BY:    MARK RIFKIN
6          BY:    KATE MCGUIRE
7          BY:    JENNY Y. DUPONT
8          Attorneys at Law
9          270 Madison Avenue, 10th Floor
10         New York, New York 10016
11         (212) 545-4600
12         rifkin@whafh.com
13         dupont@whafh.com
14         kmcguire@whafh.com
15
16     For Developer Plaintiffs in the Cameron Matter:
17         HAGENS BERMAN SOBOL SHAPIRO LLP
18         BY:    ROB LOPEZ
19         Attorney at Law
20         1301 Second Avenue, Suite 2000
21         Seattle, Washington 98101-1214
22         (206) 623-7292
23         robl@hbsslaw.com
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 21 of 25

               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 220

1      APPEARANCES (CONTINUED):
2
3      For Apple Inc.:
4          BY:     SCOTT B. MURRAY
5          Attorney at Law
6          1 Infinite Loop
7          Cupertino, California 95014
8          (408) 783-8369
9          scott_murray@apple.com
10
11     For Developer Plaintiffs:
12         SAVERI & SAVERI
13         BY:     TRAVIS L. MANFREDI
14         Attorneys at Law
15         706 Sansome Street
16         San Francisco, California 94111-1731
17         travis.l.manfredi@gmail.com
18
19
20
21     Videographer:          Cyril Suszckiewicz
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 22 of 25

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 289

1                   But as I said, that's not something that
2      I've personally done myself.
3           Q.      Is that part of your responsibility to drive
4      top line growth, to be aware of the ease with which
5      customers can switch from one device, an Apple
6      device, to an Android device?




12          Q.      Okay.   And do you know what the switching
13     cost is today, do you have any estimate of what the
14     switching cost is today?
15          A.      I don't know how it's possible to determine
16     a definitive switching cost.           It probably depends on
17     the -- on the actual user.          The customer, and what
18     type of apps they have on their phone that they want
19     to switch over.
20          Q.      So when you said that there have been some
21     recent developments that make it easier, to the best
22     of your knowledge what -- what developments were you
23     thinking of that make it easier for a customer to
24     switch now from an Apple device to Android device?
25          A.      I remember seeing some apps over the past

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 23 of 25

          HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                          Page 334




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 24 of 25

                 HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

                                                               Page 335




13                  MR. RIFKIN:    Kate, would you pull up a
14     couple documents and then we'll probably take a quick
15     break or maybe a lunch break, whatever.
16                  Can you pull up 00207698, please.
17     BY MR. RIFKIN:
18          Q.      I was just going to say, Mr. Fischer, please
19     let know when it loads for you.
20                  (Technology discussion.)
21                  (Exhibit 86 was marked for identification and
22          is attached hereto.)
23     BY MR. RIFKIN:
24          Q.      Okay.   So, Mr. Fischer, what I wanted to
25     know is if you recall seeing an e-mail from Phil

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 261-8 Filed 01/25/21 Page 25 of 25
